Name: 2001/797/EC: Council Decision of 23 July 2001 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Estonia terminating Protocol 1 on trade in textile and clothing products to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part
 Type: Decision
 Subject Matter: European construction;  international affairs;  leather and textile industries;  Europe
 Date Published: 2001-11-17

 Avis juridique important|32001D07972001/797/EC: Council Decision of 23 July 2001 concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Estonia terminating Protocol 1 on trade in textile and clothing products to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part Official Journal L 301 , 17/11/2001 P. 0035 - 0035Council Decisionof 23 July 2001concerning the conclusion of an Agreement in the form of an Exchange of Letters between the European Community and the Republic of Estonia terminating Protocol 1 on trade in textile and clothing products to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part(2001/797/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 133 in conjunction with the first sentence of the first subparagraph of Article 300(2) thereof,Having regard to the proposal from the Commission,Whereas:(1) The Commission has negotiated on behalf of the Community a bilateral Agreement in the form of an Exchange of Letters to terminate the Protocol 1 on trade in textile and clothing products to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part(1).(2) The Agreement in the form of an Exchange of Letters should be approved on behalf of the Community,HAS DECIDED AS FOLLOWS:Article 1The Agreement in the form of an Exchange of Letters between the European Community and the Republic of Estonia terminating Protocol 1 on trade in textile and clothing products to the Europe Agreement establishing an association between the European Communities and their Member States, of the one part, and the Republic of Estonia, of the other part, is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision.Article 2The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in the form of an Exchange of Letters in order to bind the Community.Done at Brussels, 23 July 2001.For the CouncilThe PresidentA. Neyts-Uyttebroeck(1) OJ L 68, 9.3.1998, p. 3.